Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 7, 2022 has been entered.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

Status of Claims
	Claims 1-20 are pending in the application. Claims 5-8,12, and 16-18 are withdrawn from further consideration pursuant to 37 CFR1.142(b) as being drawn to a as being drawn to a nonelected invention, there being no allowable generic or linking claim.  1-4,9-11,13-15,19 and 20 have been examined to the extent they read on the elected subject matter of record.


Withdrawn Rejections
	Applicant's amendments and arguments filed March 7, 2022 are acknowledged and have been fully considered.  
The rejection of claims 1-4, 9-11, 13-15, 19 and 20 under 35 USC 103 as being obvious over Kisak et al. (US PG Publication 2014/0178459 A1) has been withdrawn in view of Applicant’s persuasive argument wherein Kisak et al. does not specifically teach a pouch comprising the claimed polymers for storing a transdermal delivery patch as instantly claimed.
As a result, a new search has been conducted and we now have references that read on the claims as newly interpreted.
New Rejection(s) 

Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-4, 9-11, 13-15, 19 and 20 are rejected under 35 USC 103 as being obvious over Kisak et al. (US PG Publication 2014/0178459 A1, previously cited) in view of Percec et al. (US Patent 5240525, newly cited).


Applicant’s Invention

the patch comprising an active pharmaceutical ingredient and (i) at least one skin penetration enhancer that is a keto acid and at least one additional enhancer that is a long chain monoglyceride or a C8-C16 ester of a short chain carboxylic acid, or (ii) at least one skin penetration enhancer that is a sulfoxide, wherein the pouch comprises a multilayered packaging film comprising an article side polymer layer selected from a fluoropolymer, polypropylene, polyethylene terephthalate, a low density polyethylene (LDPE), a cyclic olefin copolymer, or polyacrylonitrile/methyl acrylate-acrylonitrile/butadiene graft copolymer.



Determination of the scope and the content of the prior art
(MPEP 2141.01)

     Kisak et al. teach transdermal delivery systems, medical kits, and methods 
for using the transdermal delivery systems and kits for medical applications, 
such as delivery of contraceptive agents to control fertility (abstract).   The transdermal delivery system may comprise a backing layer affixed to an adhesive polymer matrix, where the adhesive polymer matrix provides for controlled release of at least one medicinal agent.  To achieve controlled release, the adhesive polymer matrix comprises an adhesive polymer and at least two (preferably two or three) penetration enhancers selected from the group consisting of levulinic acid (keto acid of the instant claims), glyceryl monooleate, lauryl lactate (C8-C16 ester of a short chain carboxylic acid of the instant claims, isopropyl myristate, lactic acid, and pharmaceutically acceptable salts thereof ([0008]).  A more specific embodiment provides a transdermal delivery backing layer affixed to an adhesive polymer matrix, wherein the adhesive polymer matrix comprises: (a) about 0.5% (w/w) to about 10% (w/w) of a 
first penetration enhancer selected from the group consisting of levulinic acid 
and a pharmaceutically acceptable salt thereof; (b) about 0.5% (w/w) to about 
10% (w/w) of a second penetration enhancer selected from the group consisting 
of glyceryl monooleate and lauryl lactate; (c) an adhesive polymer.  In certain embodiments, the first penetration enhancer is levulinic acid and the second penetration enhancer is glyceryl monooleate ([0009]).   Another more specific embodiment provides a transdermal delivery system comprising a backing layer affixed to an adhesive polymer matrix, wherein the adhesive polymer matrix comprises: (a) about 0.5% (w/w) to about 10% (w/w) of a first penetration enhancer selected from the group consisting of levulinic acid and a pharmaceutically acceptable salt thereof; (b) about 0.5% (w/w) to about 10% (w/w) of a second penetration enhancer selected from the group consisting 
of glyceryl monooleate and lauryl lactate; (c) an adhesive polymer; (d) a humectant; (e) levonorgestrel; and (f) ethinyl estradiol ([0013]).  Adhesive polymers contemplated for use include, for example, a polyacrylate copolymer, a polyisobutylene copolymer, or a silicone adhesive.  Other adhesive polymers contemplated for use in the adhesive polymer matrix include, for example, polyethylene, polypropylene, ethylene/propylene 
copolymers, ethylene/ethylacrylate copolymers, ethylene/vinyl acetate copolymers, silicone elastomers, polydimethylsiloxanes, neoprene rubber, polyisobutylene, polyacrylates, chlorinated polyethylene ([0049]).  The transdermal delivery system is contemplated to be applicable for delivery a wide array of medicinal agents.  The medicinal agents levonorgestrel and ethinyl estradiol are examples of contraceptive progestin ([0057]).  The backing layer, when present, is affixed to the adhesive polymer matrix.  The backing layer provides support and protection of the adhesive polymer matrix.  Desirably, the backing layer is flexible so that it can be brought into close contact with a desired topical location on a subject ([0067]).  Exemplary films that may be used in the backing layer include, for example, polyolefin resins such as polyethylene and polypropylene; polyacrylic resins such as polymethyl methacrylate and polyethyl methacrylate; polyester resins such as polyethylene terephthalate, polybutylene terephthalate and polyethylene naphthalate ([0071]).  Kisak et al. also teach that the 
overlay layer may be fabricated separately, e.g., with its own releasable liner, in a separate pouch, such that the overlay may be applied at the discretion of the user ([0075]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    One difference between the invention of the instant application and that of  Kisak et al. is that  Kisak et al. do not expressly teach that the article side polymer film absorbs less than about 0.5 % by weight of the skin penetration enhancer(s) from the patch during a storage period of 6 months or longer at room temperature (limitation of instant claims 9 and 20) and that patch transdermally delivers a contraceptive amount of the API during a 7 day wear period (limitation of instant claim 11).  However, a composition that consists of the same components will possess the same properties and therefore In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658(Fed. Cir. 1990). 
    A second difference between the invention of the instant application and that of Kisak et al. is that Kisak et al. do not expressly teach a pouch that comprises a multilayered packaging film comprising an article side polymer layer selected from a fluoropolymer, polypropylene, polyethylene terephthalate, a low-density polyethylene (LDPE), a cyclic olefin copolymer, or polyacrylonitrile/methyl acrylate-acrylonitrile/butadiene graft copolymer.  However, Percec et al. teach multilayered films which display improved impermeability to oxygen and moisture as well as toughness and processability and are useful for packaging applications(abstract). Specifically, Percec et al. teach the use of a polymer providing gas barrier properties which include polyethylene terephthalate (column 2, lines 50-67) and poly(acrylonitrile-methyl acrylate-butadiene see claim 6 of Percec et al.).  Percec et al. teach that for the exterior layers of the multilayered film products of the film products, a suitable polymer having desired water or vapor barrier properties, referred to collectively as moisture barrier, is selected.  Polymers that can be employed include the polyolefins wherein preferred polyolefins are polyethylene and polypropylene.  Commercially available polyethylenes can be employed such as HDPE, low density polyethylene (LDPE) and linear low-density polyethylene (LLDPE).  Commercially available polypropylene that can be employed includes crystalline isotactic polypropylene (see column 7, lines 13-26).



Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


It would have been obvious to one of ordinary skill in the art to combine the teachings of  Kisak et al.  and Percec et al. to arrive at a pouch  that comprises a multilayered packaging film comprising an article side polymer layer selected from a fluoropolymer, polypropylene, polyethylene terephthalate, a low-density polyethylene (LDPE), a cyclic olefin copolymer, or polyacrylonitrile/methyl acrylate-acrylonitrile/butadiene graft copolymer and is used to store a transdermal delivery system.  Percec et al. teach that their invention relates to multilayered films which display improved impermeability to oxygen and moisture as well as toughness and processability.  The multilayered film products employ barrier resins, such as high nitrile 
polymers, which are noted for their gas barrier properties, and polyolefins, which are characterized by high strength, excellent moisture and water vapor resistance, fair chemical resistance and variable processability.  Thus, one of ordinary skill in the art would be motivated to combine the teachings of Kisak et al. and Percec et al. with the expectation of being able to store the claimed transdermal patch using a package (pouch) that has improved impermeability to oxygen and moisture as well as toughness and processability. From the teaching of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).



Claims 1-4, 9-11, 13-15, 19 and 20 are rejected under 35 USC 103 as being obvious over Kisak et al. (US PG Publication 2014/0178459 A1, previously cited) in view of Blok et al. (WO/2002/026494, newly cited).


Applicant’s Invention

    Applicant claims a pouch for storing a transdermal delivery patch, the patch comprising an active pharmaceutical ingredient and (i) at least one skin penetration enhancer that is a keto acid and at least one additional enhancer that is a long chain monoglyceride or a C8-C16 ester of a short chain carboxylic acid, or (ii) at least one skin penetration enhancer that is a sulfoxide, wherein the pouch comprises a multilayered packaging film comprising an article side polymer layer selected from a fluoropolymer, polypropylene, polyethylene terephthalate, a low density polyethylene (LDPE), a cyclic olefin copolymer, or polyacrylonitrile/methyl acrylate-acrylonitrile/butadiene graft copolymer.



Determination of the scope and the content of the prior art
(MPEP 2141.01)

     Kisak et al. teach transdermal delivery systems, medical kits, and methods 
for using the transdermal delivery systems and kits for medical applications, 
such as delivery of contraceptive agents to control fertility (abstract).   The transdermal delivery system may comprise a backing layer affixed to an adhesive polymer matrix, where the adhesive polymer matrix provides for controlled release of at least one medicinal agent.  To achieve controlled release, the adhesive polymer matrix comprises an adhesive polymer and at least two (preferably two or three) penetration enhancers selected from the group consisting of levulinic acid (keto acid of the instant claims), glyceryl monooleate, lauryl lactate (C8-C16 ester of a short chain carboxylic acid of the instant claims, isopropyl myristate, lactic acid, and pharmaceutically acceptable salts thereof ([0008]).  A more specific embodiment provides a transdermal delivery system comprising a backing layer affixed to an adhesive polymer matrix, wherein the adhesive polymer matrix comprises: (a) about 0.5% (w/w) to about 10% (w/w) of a 
first penetration enhancer selected from the group consisting of levulinic acid 
and a pharmaceutically acceptable salt thereof; (b) about 0.5% (w/w) to about 
10% (w/w) of a second penetration enhancer selected from the group consisting 
of glyceryl monooleate and lauryl lactate; (c) an adhesive polymer.  In certain embodiments, the first penetration enhancer is levulinic acid and the second penetration enhancer is glyceryl monooleate ([0009]).   Another more specific embodiment provides a transdermal delivery system comprising a backing layer affixed to an adhesive polymer matrix, wherein the adhesive polymer matrix comprises: (a) about 0.5% (w/w) 
of glyceryl monooleate and lauryl lactate; (c) an adhesive polymer; (d) a humectant; (e) levonorgestrel; and (f) ethinyl estradiol ([0013]).  Adhesive polymers contemplated for use include, for example, a polyacrylate copolymer, a polyisobutylene copolymer, or a silicone adhesive.  Other adhesive polymers contemplated for use in the adhesive polymer matrix include, for example, polyethylene, polypropylene, ethylene/propylene 
copolymers, ethylene/ethylacrylate copolymers, ethylene/vinyl acetate copolymers, silicone elastomers, polydimethylsiloxanes, neoprene rubber, polyisobutylene, polyacrylates, chlorinated polyethylene ([0049]).  The transdermal delivery system is contemplated to be applicable for delivery a wide array of medicinal agents.  The medicinal agents levonorgestrel and ethinyl estradiol are examples of contraceptive agents that can be included in the adhesive polymer matrix.  Exemplary other medicinal agents that may be included in the adhesive polymer matrix include progestin ([0057]).  The backing layer, when present, is affixed to the adhesive polymer matrix.  The backing layer provides support and protection of the adhesive polymer matrix.  Desirably, the backing layer is flexible so that it can be brought into close contact with a desired topical location on a subject ([0067]).  Exemplary films that may be used in the backing layer include, for example, polyolefin resins such as polyethylene and polypropylene; polyacrylic resins such as polymethyl methacrylate and polyethyl methacrylate; polyester resins such as polyethylene terephthalate, polybutylene terephthalate and polyethylene naphthalate ([0071]).  Kisak et al. also teach that the 
pouch, such that the overlay may be applied at the discretion of the user ([0075]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    One difference between the invention of the instant application and that of  Kisak et al. is that  Kisak et al. do not expressly teach that the article side polymer film absorbs less than about 0.5 % by weight of the skin penetration enhancer(s) from the patch during a storage period of 6 months or longer at room temperature (limitation of instant claims 9 and 20) and that patch transdermally delivers a contraceptive amount of the API during a 7 day wear period (limitation of instant claim 11).  However, a composition that consists of the same components will possess the same properties and therefore lead to identical, desired results. Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658(Fed. Cir. 1990). 
    A second difference between the invention of the instant application and that of  Kisak et al. is that  Kisak et al. do not expressly teach a pouch  that comprises a multilayered packaging film comprising an article side polymer layer selected from a fluoropolymer, polypropylene, polyethylene terephthalate, a low-density polyethylene (LDPE), a cyclic olefin copolymer, or polyacrylonitrile/methyl acrylate-

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


It would have been obvious to one of ordinary skill in the art to combine the teachings of Kisak et al.  and Blok et al.to arrive at a pouch that comprises a multilayered packaging film comprising an article side polymer layer selected from a fluoropolymer, polypropylene, polyethylene terephthalate, a low-density polyethylene (LDPE), a cyclic olefin copolymer, or polyacrylonitrile/methyl acrylate-acrylonitrile/butadiene graft copolymer and is used to store a transdermal delivery system.  Blok et al. teach that with their invention, it is possible to provide a multi-layer film which has enough stiffness to give good machine-friendliness as regards its running through the machine, on pouch-producing, form-fill-seal machines and which nevertheless acquires good impact-and drop-strength after filling with the product (see page 3, lines 6-11).  In addition, Blok et al. teach that seals of the pouch are less likely to break than if the intermediate layer were to have a lower or equal drop strength, because the intermediate layer acts as a better absorber of shocks (see page 3, lines 24-27).
prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).










Examiner's Response to Applicant’s Remarks


Applicant's arguments, filed March 7, 2022, with respect to the 103 rejection of  claims 1-4, 9-11, 13-15, 19 and 20 under 35 USC 103 as being obvious over Kisak et al. moot in view of a new grounds of rejection set forth above.





Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617

/ALI SOROUSH/Primary Examiner, Art Unit 1617